DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a liquid shell-core detergent composition with an enzyme core, classified in C11D 17/0021.
II. Claims 18-19, drawn to a method of washing fabrics, classified in C11D 11/0064.
III. Claim 20, drawn to a process of making core shell capsules, classified in C11D 11/0094.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as in an automatic dishwashing detergent in an automatic dishwashing machine.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process process as claimed can be used to make another and materially different product such as an emulsion polymer for adhesives, paints or inks with surfactants.
Inventions II and III are unrelated methods.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are completely different methods (encompassing handwashing, automatic laundry machine washing, automatic dishwashing) which are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);  and
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
During a telephone conversation with Mr. Ioannic Constantine on October 26, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Non-Final Rejection
Claims 1-17 are pending for examination. Claims 18-20 are withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2021, 8/18/2020 and 4/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
nd to last line of the claims listing dated 4/17/2020.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, also recites “A liquid detergent composition comprising: a. from about 90% to about 99.99% by weight of the liquid detergent composition, a continuous phase comprising..” this is not grammatically correct language.
	Claims 2-3 recite limitation to wherein the continuous phase further comprises at least one benefit agent other than the one or more detersive surfactants, but then the Markush in claim 3 includes a fabric softening agent which fabric softening agent encompasses the detersive surfactant.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-17 are rejected under 35 U.S.C. 103 as obvious over Fernandes et al. (US 20120220514A1) cited in Applicant’s IDS.
Fernandes et al. (US 20120220514A1) teach a liquid detergent composition (see examples 1-2 and 5-6) comprising:
a. from about 90% to about 99.99% by weight of the liquid detergent
composition,[0150] a continuous phase [0149] comprising:
(1) from about 5% to about 70% by weight of the liquid detergent composition,
one or more detersive surfactants; see page 7, [0062] and [0026] teaches that the lipophilic material comprised within the core encompassing the claimed continuous phase and further teaches the claimed limitation including other benefit agents other than the one or more detersive surfactants meeting claim 2.
Claim 1, portion (2) limitation to water in an amount from about 20% to about 90% by weight of the liquid detergent composition, can be found on page 8, [0078].
Claim 1, portion b. limitation to shell-core capsules in an amount of from about 0.0001% to about 10% by weight of the liquid detergent composition, and wherein each of the shell-core capsules comprises a shell and a core, can be found on page 7, [0061] teaching the core-shell capsules can be present in the laundry detergent composition in an amount from about 0.0001% to about 10% by weight of the composition.  The core comprising: (see abstract and [0004] page 1) (a) an effective amount of one of more enzymes selected from the group consisting of a protease, a lipase, a carbohydrase (ie amylase) and mixtures thereof, (see [0004] and [0178] and (b) a water-insoluble 
Page 4, [0039] describes suitable hydrogel materials for the shell layer include, polysaccharides, gelatin, alginates, agarose, carrageenans (e.g., K-carrageenan), pectin, gellan, collagen, and agar gelling agents. This teaching encompasses limitation of  (2) the shell is formed from a material selected from the group consisting of a protein, a polysaccharide, a lipid, a wax and mixtures thereof, wherein the shell encloses the core, wherein the shell is insoluble in the continuous phase of the liquid detergent composition, See page 4, [0041] teaching that in the case of a capsule having a hydrogel shell, the shell layer will not dissolve or disintegrate to release the capsule contents because, once the hydrogel shell has formed, it is stable in aqueous environments. 
And limitation to wherein the shell ruptures in the presence of shear stress generated during the agitation step of the washing process, and wherein the shell material is degradable by the action of the one or more enzymes is taught in [0054 and 0149]
Claim 3 limitation to wherein the at least one benefit agent other than the one more detersive surfactants is selected from an oxidation agent, a dye, a whitening agent, a chelant, a builder, a perfume, an anti- microbial agent a fabric softening agent, and a pH control agent is taught in [0026] teaching dyes (e.g., acid dyes), pigments, polymeric colorants, optical brighteners, fluorescing dyes, bleaches, textile hand modifiers, fabric softeners, soil release agents, enzymes, oxidizing agents, antimicrobials, antioxidants, water-soluble polymers (e.g., polyethylene glycols, 
Limitation to wherein the core further comprises at least one benefit agent other than the one or more enzymes is taught in [0004] teaching the lipophobic material encompassing the at least one benefit agent is selected from an oxidation agent, a dye, a whitening agent, a chelant, a builder, a perfume, an antimicrobial agent a fabric softening agent, and a pH control agent as is required in claims 4-5.  
Limitation of claim 7 to wherein the core further comprises a thickening agent can be found in [0026] teaching humectants and glycerin thickening agents can make up the lipophobic material of the core.
Fernandes describes in [0032] the core(s) can comprise about 5% to about 99% of the capsule's total volume. In certain possibly preferred embodiments, the core(s) can 
Regarding the capsule types of claims 9-15, Fernandes guides one of ordinary skill to arrive at the same combinations as claimed in 9-15 because Fernandes specifically teach the detergent is made up of 1-5 discrete cores. See abstract, [0004].  Fernandes guide one of ordinary skill to an aqueous surfactant based detergent composition comprising 1-5 discrete enzymatic cores and a typical combination is a cocktail of conventional applicable enzymes like protease, lipase, cutinase and/or cellulase in conjunction with amylase [0178] which core is surrounded by a lipophilic intermediate layer comprising lipids and wax (that is immiscible with or insoluble in water, [0005] and a continuous hydrogel shell [0039] including protein, polysachharides gelling agents that encompasses the same core and shell materials of claims 9-15.  
[0047] teach wherein the shell-core capsules have average diameter of from about 0.1 mm to about 5 mm.  See page 5, last line of [0047].
[0052] teach one of ordinary skill to adjust the flow rate to produce capsules containing multiple cores and to control the thickness of the shell layer.  Thus, while Fernandes maybe silent as to the shell of the shell- core capsule having an average thickness of from about 0.1 4m to about 100 um as is required by claim 17, it is reasonable to presume that one of ordinary skill would arrive at this broad range because Fernandes teach a similar capsule have the similar components making up the core and shell.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed continuous phase as is required by claim 1, with a reasonable expectation of success and similar results, because Fernandes et al. teach in [0148] that their liquid detergent compositions are in the form of an aqueous solution in uniform dispersion of surfactant and other ingredients in solid form (core-shell microcapsules) and that such a solution, dispersion or suspension is acceptably phase stable in general. [0148-0149].  It is the Examiner’s position that one of ordinary skill is motivated to arrive at the claimed continuous phase from the teaching of Fernandes teaching to form a uniform dispersion of core-shell capsules comprising the same enzymes and insoluble material as claimed within the same surfactant and water liquid phase as claimed.
Claim 6 is rejected under 35 U.S.C. 103 as obvious over Fernandes et al. (US 20120220514A1) as applied to claims 1-5 and 7-17 above, and further in view of Boutique et al. (US 7,960,330B2) cited in Applicant’s IDS.
	Fernandes et al. (US 20120220514A1) is relied upon as set forth above.  However, Fernandes et al. do not teach the claimed force fracture strength in claim 6.
	Boutique et al. (US 7,960,330B2) establishes the state of the microcapsule art that microcapsule shells made of the claimed polysaccharide shell, as is also taught by Fernandes has an ability to withstanding a force before bursting (measured as described herein below) of from about 20 mN to about 20,000 mN, preferably from about 50 mN to about 15,000 mN and more preferably from about 100 mN to about 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed limitation to wherein the shell ruptures in the presence of a force that is larger than 100 mN. as is required by claim 6, with a reasonable expectation of success and similar results, because Fernandes teach liquid laundry detergents comprising polysaccharide microcapsule shell materials in general, and Boutique et al establishes the state of the art that polysaccharide shell based capsules as taught by Fernandes have the known ability to withstanding a force before bursting of about 100 mN to about 10,000 mN.
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.  Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1761